THIRTEENTH AMENDMENT TO
RESTATED AND AMENDED PURCHASE AGREEMENT



 

This Thirteenth Amendment to Restated and Amended Purchase Agreement
("Thirteenth Amendment") is effective as of the 15th of March, 2007, between
MILLWORKS TOWN CENTER, LLC, an Ohio limited liability company ("Purchaser"), and
THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation ("Seller").



WITNESSETH:



WHEREAS

, Seller and Trademark Property Company entered into that certain Restated and
Amended Purchase Agreement dated June 20, 2005, as amended by that certain First
Amendment to Restated and Amended Purchase Agreement dated July 15, 2005 and the
Second Amendment to Restated and Amended Purchase Agreement dated September 14,
2005; Seller, Trademark Property Company and Purchaser entered into the Third
Amendment and Assignment to Restated and Amended Purchase Agreement dated
October 20, 2005; Seller and Purchaser entered into the Fourth Amendment to
Restated and Amended Purchase Agreement dated December 29, 2005; Seller and
Purchaser entered into the Fifth Amendment to Restated and Amended Purchase
Agreement dated March 1, 2006; Seller and Purchaser entered into the Sixth
Amendment to Restated and Amended Purchase Agreement dated April 21, 2006;
Seller and Purchaser entered into the Seventh Amendment to Restated and Amended
Purchase Agreement dated May 9, 2006; Seller and Purchaser entered into the
Eighth Amendment to Restated and Amended Purchase Agreement dated May 26, 2006;
Seller and Purchaser entered into the Ninth Amendment to Restated and Amended
Purchase Agreement dated June 8, 2006; Seller and Purchaser entered into the
Tenth Amendment to Restated and Amended Purchase Agreement dated October 6,
2006; Seller and Purchaser entered into the Eleventh Amendment to Restated and
Amendment Purchase Agreement dated October 31, 2006, and Seller and Purchaser
entered into the Twelfth Amendment to Restated and Amendment Purchase Agreement
dated December 21, 2006 (as amended, the "Agreement"), covering the sale of two
(2) separate parcels of land, as more particularly described therein (unless
otherwise defined herein, all defined terms in this Thirteenth Amendment will
have the same meaning as in the Agreement); and





WHEREAS

, Purchaser and Seller have previously agreed that the Closing of Parcel A was
extended to occur to on or before March 30, 2007.





NOW, THEREFORE

, for good and valuable consideration - which the parties acknowledge receiving
- Seller and Purchaser hereby agree as follows:





The Escrow Deposit of Fifty Thousand Dollars ($50,000) defined in the Tenth
Amendment shall be fully and unconditionally refundable to Purchaser until July
2, 2007. Thereafter, the Escrow Deposit is refundable to Purchaser only in the
event of default by Seller under the Agreement. The Escrow Deposit shall be
fully applicable to the Purchase Price at the Closing of Parcel A.



Purchaser agrees to deposit on or before July 2, 2007, Four Hundred Thousand
Dollars ($400,000.00) (the "Additional Deposit") in accordance with the Escrow
Agreement. The Additional Deposit shall be refundable to Purchaser only in the
event of default by Seller under the Agreement. The Additional Deposit shall be
fully applicable to the Purchase Price at the Closing of Parcel A.



Closing of Parcel A is hereby extended to on or before July 16, 2007.



Closing of Parcel B is hereby extended to on or before the later of (i) March
25, 2008 or (ii) thirty (30) days after Purchaser's receipt of written notice
from Seller certifying that Seller has completely vacated Parcel B and is no
longer occupying any portion thereof, but in no event shall Seller occupy Parcel
B beyond the date which is ten (10) months after the Closing of Parcel A
provided the Closing of Parcel B occurs.



Except as specifically modified by the terms of this Thirteenth Amendment, all
of the terms and provisions of the Agreement shall remain in full force and
effect and unmodified and are hereby ratified by the parties.



This Agreement may be executed in any number of counterparts, each of which will
be an original, and all of which - when taken together - will constitute one (1)
document. Facsimile signatures will be treated as original signatures for all
purposes hereunder.



 

EFFECTIVE

as of the day and year first above written.





 

 

 

PURCHASER: MILLWORKS TOWN CENTER, LLC

,



an Ohio limited liability company



 

By: /s/

Name:

Its:



 

 

 

SELLER: THE KIRK & BLUM MANUFACTURING COMPANY

,



an Ohio corporation



 

By: /s/

Name:

Its:



 

 

 

